FILED
                           NOT FOR PUBLICATION                              MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SUPERIOR ENERGY SERVICES, LLC,                   No. 14-15009

              Petitioner - Appellant,            D.C. No. 4:13-cv-02056-PJH

 v.
                                                 MEMORANDUM*
CABINDA GULF OIL COMPANY
LIMITED, a Bermudian corporation,

              Respondent - Appellee.


                  Appeal from the United States District Court
                       for the Northern District of California
                Phyllis J. Hamilton, Chief District Judge, Presiding

                     Argued and Submitted February 11, 2016
                            San Francisco, California

Before: SCHROEDER and NGUYEN, Circuit Judges and ADELMAN,** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Superior Energy Services, LLC (“Superior”) appeals the district court’s

judgment denying Superior’s petition to compel arbitration. California law

applies.

      Superior provided personnel and equipment to Cabinda Gulf Oil Company

Limited (“Cabinda”) for oil explorations off the coast of Angola. Because of the

requirements of Angolan law, however, Cabinda could not contract directly with

Superior, so it instead contracted with an Angolan intermediary, Operatec

Maquinas e Representacoes Limitada (“Operatec”). Operatec then immediately

entered into a subcontract with Superior for the performance of all the work.

Operatec’s role was to process payments from Cabinda to Superior.

      When a payment dispute arose between Superior and Operatec, Superior

learned Operatec had not received the payments from Cabinda. This litigation

arose out of Superior’s efforts to arbitrate the dispute with Cabinda by invoking the

arbitration clause in Cabinda’s contract with Operatec. The district court denied

the petition to compel arbitration.

      The district court erred in rejecting Superior’s contention that it was an

intended third-party beneficiary of the Cabinda-Operatec contract. The district

court relied on a California Supreme Court case holding that where a subcontractor

was listed by mistake in the general contract, and the parties never intended that


                                          2
subcontractor to do the work, the subcontractor was not an intended third-party

beneficiary of the general contract. Southern Cal. Acoustics Co. v. C. V. Holder,

Inc., 456 P.2d 975, 982 (Cal. 1969).

       Here, however, as the district court’s own recitation of the factual

background demonstrates, the contracting parties intended for Superior to do all

the work and the payments would go to Superior through Operatec. Cabinda only

contracted with Operatec in order to comply with Angolan law, and Operatec acted

solely as an intermediary.

       The more relevant, and controlling, California authority is Outdoor Services,

Inc. v Pabagold, Inc., 230 Cal. Rptr. 73 (Cal. Ct. App. 1986), where the contracting

parties intended for the payments to go to the third party and the court permitted

the third party to enforce the arbitration clause as a third-party beneficiary.

Superior therefore should be regarded as an intended third-party beneficiary of the

main contract and entitled to enforce its arbitration clause.

       We need not address Superior’s other contentions.

       REVERSED and REMANDED for entry of an order compelling

arbitration.




                                           3